﻿175.	I have the pleasure, on behalf of the delegation of the Democratic Republic of the Sudan, of extending to Mr. von Wechmar our sincere congratulations on his unanimous election to the presidency of the thirty-fifth session of the General Assembly. The Sudan, which enjoys cordial and developing relations with his country, is confident that his varied experience in the political and diplomatic fields, especially in the work of the United Nations, qualify him to occupy the Chair and to contribute to the success of the deliberations at this session.
176.	My delegation wishes to express its appreciation to Mr. Salim Ahmed Salim, the outgoing President of the General Assembly, which during his term held four important sessions to consider international political and economic issues of great concern to the international community. The achievements under Mr. Salim's presidency are a source of pride for the peoples of the third world in general and to the peoples of Africa in particular.
177.	My delegation welcomes the accession of Saint Vincent and the Grenadines to membership of the United Nations. We are confident that this new Member will enrich the work of the Organization. The admission of Saint Vincent and the Grenadines to the United Nations proves that the Organization is about to achieve its universality.
178.	We meet at this session at a time when the world is passing through a critical period characterized by complexity and escalating tension that further diminishes the chances for peace and detente. With the exception of the achievement of independence by Zimbabwe, the gloomy predictions and apprehensions regarding the state of international relations voiced by many delegations during the thirty-fourth session have been confirmed by the events of the past year. It was a turbulent year, in which the world was buffeted by serious political and economic crises which presented a tough challenge to the United Nations and which necessitated holding two emergency special sessions in January and July and a special session in August and September. The situation, however, remained unchanged: deterioration in international relations, continuous flaring up in regional conflicts and an increase in the use of force, persistence of the economic crisis and deadlock in negotiations on international economic issues. The United Nations is thus faced with insurmountable difficulties which render incapable of carrying out its responsibility and playing its role in the political and economic arenas and in realizing its noble objectives in promoting international co-operation and preserving world peace and security.
179.	It is regrettable that even today the policy of dividing the world into spheres of influence is still actively pursued. As a result some of the countries of the third world are denied the exercise of their legitimate right to independence and to sovereignty over their natural resources. The Sudan, in reiterating its commitment to and respect for the Charter and international law and conventions, has rejected and will continue to reject an international system that is based on power politics and the division of the world into spheres of influence. We reject such a system because it contradicts and suppresses our aspirations to true independence, sovereignty and true democratic international relations. Therefore we condemn and denounce any foreign intervention or interference, from whatever source, in the domestic affairs of any country. Foreign intervention, in whatever form, is irreconcilable with the duties and obligations of the States Members of the United Nations. It threatens not only the independence and sovereignty of countries but also international peace and security.
180.	The Soviet intervention in Afghanistan, to take a recent example, is still a source of concern to the international community because of its serious repercussions and implications in the region and the world at large. The General Assembly has, of course, met in emergency special session and has clearly pronounced itself on the issue in its resolution ES-6/2. However, today, that resolution notwithstanding, the situation in Afghanistan remains unchanged. Therefore we call on the Assembly to consider the situation in Afghanistan, in order to take the appropriate measures that will ensure the withdrawal of all foreign troops from Afghanistan and guarantee its independence, sovereignty and non-aligned status.
181.	The ongoing war between Iraq and Iran, two neighbouring Moslem countries that have strong historical ties, is deeply deplored by the Government and people of the Sudan. It is also deplored by all Moslem peoples, who are saddened and pained at this bloodshed between Moslems. We appeal to those two brotherly countries to put an end to this bloodshed and wasting of potential, to renounce the use of force and to resort to the procedure of dialogue and negotiations. We hope that the initiative of the Islamic Conference and other initiatives will succeed in containing the conflict and in bringing about an immediate end to the war, so that Islamic capabilities and potentialities may be spared and properly oriented towards social and economic reconstruction and the confrontation of the common enemy.
182.	The situation in the Indian Ocean is deteriorating at an alarming rate. The conflict is widening to engulf new areas. The fleets of the big Powers are rushing to the scene.
We in the Sudan, alarmed and concerned, are closely following these serious developments. We believe it is imperative that urgent and serious action be undertaken now to defuse this explosive situation which threatens the security and the very survival of us all. The Sudan emphasizes once again the importance of adopting practical measures to implement General Assembly resolution 2832 (XXVI), which contains the Declaration of the Indian Ocean as a Zone of Peace. This cannot be achieved unless we opt for a genuine international collective security system and refrain from joining military alliances. Therefore the Sudan calls upon all the States of the region to refrain from joining in military pacts and alliances of any kind. We declare our support, once more, for the right of all States to free navigation of the Indian Ocean for peaceful purposes, in accordance with international law and conventions. This is an international objective and responsibility that calls for a collective commitment and solidarity. The concerted efforts of the littoral and hinterland States of the region, though indispensable, will not be enough to achieve that objective unless reinforced and supplemented by the co-operation of the big Powers and the major maritime users. Now that the Sudan is a member of the Ad Hoc Committee on the Indian Ocean, we take this opportunity to reaffirm our commitment and readiness to work seriously within that Committee towards the crystallization of the objectives and principles we have already mentioned and for the preparation of the Conference on the Indian Ocean to be held at Colombo in 1981.
183.	Another important factor is that peace and security in the Indian Ocean will not be realized unless the littoral and hinterland States of the region cultivate and pursue friendly and good-neighbourly relations among themselves. We, for our part, have always believed in that principle and have always been guided by it in our relations with our neighbours.
184.	The situation in the Middle East is increasingly and menacingly deteriorating every day. The mass media keep assiduously informing us of the dangerous and catastrophic incidents occurring there which threaten world peace and security. The numerous urgent meetings held by the Security Council on the situation in the Middle East during this year bear testimony to that fact. In his report on the work of the Organization the Secretary-General has pointed out that the Middle East question is unique in its complexity and widespread repercussions. Eventually the Assembly should devote most of its time and efforts at this session to taking positive measures to ensure the implementation of the resolutions already adopted instead of adopting more resolutions. The origins and dimensions of this question are no longer subject to any manoeuvres, tricks or pretence at justification. The international community has become fully aware of it and has clearly pronounced itself on it on many occasions, most recently at the seventh emergency special session, last July.
185.	The Sudan has repeatedly expressed its belief in the possibility of a just and peaceful solution to the Middle East problem, provided that the genuine will exists and that expansionist and hegemonistic ambitions are disavowed. Peace cannot be established permanently in that area except on a just and comprehensive basis.
186.	The inalienable rights of the Palestinian people, particularly their right to self-determination and the establishment of an independent State on their territory need no reiteration since they are completely recognized by the international community represented in this Assembly as well as other forums. The cause of the rights of the Arab Palestinian people is the core of the Middle East conflict, therefore no permanent, peaceful and just solution can be achieved if that question is neglected or bypassed. The barbaric Israeli acts against the Palestinians in the occupied territories and refugee camps aimed at exterminating them and defeating their cause are criminal acts. In spite of various policies of torture, expulsion and intimidation, Israel will never be able to defeat and suppress the will of the valiant Palestinian people in their struggle for liberation, which is supported by the Arab nation and all friendly and peace-loving nations. Israel, after 30 years of illegal existence, should learn the lessons of history. The recent example of Zimbabwe proves that the will of the people can never be defeated and that their aspirations to freedom and dignity will sooner or later be realized.
187.	The recent Israeli legislation declaring Al Qods— Jerusalem—the eternal capital of Israel confirms the arrogance and intransigence of the isolated Zionist entity. While the Security Council and the General Assembly frequently meet and adopt resolutions condemning and denouncing Israeli brutalities against and torture of Arab citizens and their leaders in the occupied Arab territories, the establishment of new settlements and the violation of the sovereignty and territorial integrity of Lebanon, Israel continues to defy the resolutions of the highest international organs responsible for the maintenance of peace and security. Such defiance and disregard of United Nations resolutions, the Charter and the will of the international community are the direct causes of the deteriorating situation in the Middle East. Unless the international community adopts concrete measures to put an end to the Israeli arrogance and intransigence and its continuing defiance of resolutions of the highest international organs responsible for the maintenance of peace and security, it will have to face the serious repercussions of the conflict in the area.
188.	The Arab nation has confirmed its belief in a peaceful, just and permanent solution of the Middle East question. In declaring its commitment to a peaceful settlement, the Arab nation has also reaffirmed its position, namely, that the Middle East conflict is not amenable to compartmentalization or partial solutions. However, it is a source of hope that the international will represented in the General Assembly, at its seventh emergency special session, confirmed that Arab conception and demonstrated that partial and unilateral solutions would not affect the roots of the conflict. At that same session it emphasized the need to give effect to the inalienable rights of the Palestinian people under the leadership of their sole and authentic representative, PLO.
189.	The creation of obstacles in order to delay the peaceful, comprehensive and just solution desired by the Arab nation and the international community as a whole, could cause tension to escalate and lead the region to a devastating war. To avoid that explosive situation, which endangers all nations and indeed all human heritage, the United Nations should shoulder its responsibility for the achievement of a peaceful, comprehensive, just and permanent solution to the Middle East conflict. The United Nations, in our view, is the appropriate body for the attainment of a peaceful settlement of the Middle East conflict, in accordance with the principles and purposes of the Charter. At this session the General Assembly is called upon to put all issues pertaining to the Middle East question in their proper perspective and to adopt appropriate measures to enable the United Nations to carry out its responsibility for the achievement of the peaceful, comprehensive and just settlement that will resolve the conflict in an area which is of vital strategic, political and economic importance to the whole world.
190.	In southern Africa the situation is deteriorating steadily and is a serious threat, to the peace and security not only of Africa but of the entire world. On the question of Namibia, we, together with the rest of Africa, have repeatedly expressed a genuine desire to resolve the problems of southern Africa peacefully and have welcomed and supported the initiative of the five Western Powers regarding Namibia. Within the group of African States, we have also affirmed our commitment to exert every effort to ensure implementation of the plan for a peaceful settlement. However, the machinations and delaying tactics employed by the racist regime of Pretoria to abort that plan have greatly diminished the chances of a peaceful settlement in Namibia.
191.	We therefore condemn the perpetuation of the occupation of Namibia and the looting of its natural resources by the racist regime of Pretoria. We condemn and reject all the measures and steps implemented by racist Pretoria to deny the Namibian people the exercise of their right to self- determination and national independence and to install a puppet regime in Windhoek that represents and defends the interests of the racists in Pretoria, not the interests of the Namibian people. My country reiterates here its declared firm stand on the illegality of the unilateral elections conducted by the racist regime of South Africa in Namibia and of the institutions that resulted therefrom. Any government that emerges in Windhoek must be the result of free elections conducted under United Nations supervision according to the agreed plan.
192.	The serious and deteriorating situation in Namibia makes it imperative for the Security Council to carry out its responsibilities as specified in the Charter by urgently imposing on the racist regime in Pretoria the necessary effective sanctions for the maintenance of international peace and security. If the Security Council fails to carry out its responsibilities, there will be no alternative to armed struggle by the people of Namibia under the leadership of SWAPO, their sole legitimate representative, with assistance and support from the African people and friendly nations which cherish peace and freedom. I should like to reiterate here the commitment of my Government to continue to extend all possible support to SWAPO until the Namibian people have regained their independence and sovereignty.
193.	We also hail the heroic role played by the African front-line States in the battle to liberate Namibia and reaffirm our commitment to support them in their struggle. In this connection, we call upon all sister and friendly nations and all nations which love peace and freedom to give SWAPO and the front-line African States the support that will ensure victory in the struggle for the liberation and independence of Namibia.
194.	Many years have elapsed since the international com-munity condemned the inhuman policy of apartheid viciously pursued by the white racist minority in South Africa. Numerous resolutions have been adopted by the United Nations and other regional and international organizations denouncing that policy, but the racist regime in Pretoria, persisting in its intransigence and its defiance of international will, made it impossible to implement those resolutions, and as a result the majority of the people of South Africa are still denied the exercise of their fundamental human rights.
195.	The recent minor reforms and legislative measures introduced by the racist regime of Pretoria, which were applauded by some circles as positive developments, are nothing more than superficial cosmetic changes in the ugly face of apartheid to stem the rising tide of resentment and resistance internally and to buy acceptance and approval abroad.
196.	The atrocious policies and practices of that racist regime, which include discrimination, repression, torture, daily organized violation of human rights and the establishment of new bantustans, are glaring evidence that no real change or reform is taking place and that the regime is still defying and disregarding the will of the international community as embodied in resolutions adopted against apartheid. The international will and determination that defeated and eliminated Nazism and fascism is called upon today to stand firmly in the face of apartheid and to help the majority in South Africa to regain its freedom, dignity and basic- rights. We call upon all Member States to uphold the purposes and principles of the Charter of the United Nations and to desist from engaging in any kind of co-operation with the racist minority regime in South Africa.
197.	As well as being concerned over the international situation as a whole as it pertains to the Middle East and Africa, we are concerned also with areas of conflict and tension all over the world. With regard to Cyprus, we note and appreciate the efforts exerted by the Secretary-General, which came to fruition in the high level 10-point agreement of May 1979. We are pleased that intercommunal talks are now underway and that agreement has been reached to proceed to the substantive stage of the talks. We sincerely hope that this positive step will result in peace and national unity for Cyprus.
198.	As regards Korea, we are concerned that the country is still divided, in spite of the aspirations of its people to achieve reunification by peaceful means. The continuation of the present situation poses a serious threat to peace and stability in that area. It is gratifying, however, to note that the Korean people in the North and the South are exerting serious efforts to reunify the peninsula peacefully and without foreign intervention.
199.	The serious economic crisis facing the world today necessitates that the international community confront it with wisdom, objectivity, universality and far-sightedness, shunning confrontation and the pursuit of narrow national interests. The destiny of the world today is more interlinked and interdependent than at any time before. It is therefore evident that only through collective and positive action can we achieve development and prosperity for all peoples of the world. International action through international economic co-operation to establish the new international economic order will undoubtedly be in the common interest of all countries of the world, rich and poor. Neglecting serious and fruitful co-operation will surely lead to certain international disaster. It is fitting here to refer to the recently published 1980 annual report of the World Bank, in which it is stated, as a conclusion to the analysis of the world economy during the past decade, that all countries, rich and poor, will face a bleak future in which their stability and survival will be threatened unless they engage in serious co-operation in all economic fields. It is only natural that such an effort should entail greater concessions and sacrifices by the richer developed countries, since the end result will be in the common interest and to the mutual benefit of both developed and developing countries.
200.	By proposing the launching of a new round of global economic negotiations, the developing countries have tried to give new impetus to the stumbling North-South dialogue and to accelerate progress towards establishing the new international economic order. The results of the eleventh special session were, however, frustrating and disappointing. The Assembly could not reach an agreement on the procedures of the proposed global negotiations and has failed to launch the negotiations. The developing countries have exhibited great flexibility and a genuine willingness to co-operate, in recognition of the importance of the global negotiations and in the conviction that the failure of the special session will have serious repercussions on the future of international economic co-operation and even on world peace and security. The failure of the special session is the inevitable result of the lack of political will on the part of a few developed countries and the fact that some major Powers are still prisoners of the traditional attitude towards the international economy, as pointed out by the Foreign Minister of Sweden before the Assembly on 23 September.
201.	The setback to the North-South dialogue should not discourage developing countries from the pursuit of economic and technical co-operation among themselves. In this context, we laud the results of the second extraordinary session of the Assembly of Heads of State and Government of the OAU, held at Lagos in April this year, the first such session devoted to economic matters. The Sudan has declared its full commitment to the African development strategy and to the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa. We are convinced that solving the economic problems of Africa, the poorest and most underdeveloped continent, must start first in Africa, and that collective self-reliance is the only approach to the realization of economic and social development in Africa and the third world. It is also the principal means of achieving economic independence and actively participating in the economic activities directed towards the establishment of the new international economic order. We are confident that the international community will support Africa's efforts by supporting the Lagos Plan of Action to implement the African development strategy.
202.	In unanimously adopting General Assembly resolution S-11/4 regarding the critical economic situation of the least developed countries, the international community reiterated its concern over the problems of those countries. We hope that this attention and concern will result in concrete measures to assist those countries to overcome their basic structural problems and to proceed towards the realization of economic development. We also hope that the international community will, during the current session, continue its efforts to ensure adequate preparation for the United Nations Conference on the Least Developed Countries, to be held in 1981. We attach great importance to that Conference, as it symbolizes the climax of international action in favour of the least developed countries. We expect that Conference to adopt urgent and concrete measures to ensure massive transfer of financial and technical resources to those countries in the context of the Substantial New Programme of Action for the 1980s to be elaborated and adopted by the Conference. We also expect the Conference to consider seriously the recommendations of the UNCTAD Intergovernmental Group on the Least Developed Countries, with a view to implementing them.
203.	The Sudan, one of the least developed countries, is deeply concerned at the fact that vast resources are being squandered annually on the arms race. The sum of $450 billion is spent on military installations and hardware, while millions of people around the world are starving to death and others are victims of poverty and disease. The international community is called upon to put an end to this irrational state of affairs and this irrational rule. Serious and urgent action must be undertaken towards complete disarmament and the utilization of the financial and human resources thus freed in developing the developing countries, particularly the least developed among them, and for the prosperity of all mankind.
204.	In concluding my statement before the Assembly, I find it fitting to address myself to the refugee problem. The Secretary-General has pointed out in his report that natural disasters and military and political conflicts have created millions of refugees around the world. That the majority of these refugees are in Africa is a fact which is often neglected, together with the fact that African countries hosting these refugees are facing serious difficulties. The situation of African refugees in the Sudan deserves special attention and consideration. The Sudan, because of its particular geographical location, is adjacent to many African countries which suffered or are still suffering natural disasters, political crises or civil wars resulting in the exodus of about half a million refugees into the Sudan looking for refuge and sustenance. Because of the heavy burden of taking care of half a million refugees, the Government of the Sudan declared 1980 a Year of Refugees in the Sudan. The objective is to highlight the plight of these refugees and solicit international assistance. The focal point of the programme for the Year was the International Conference on Refugees in the Sudan, held at Khartoum in June 1980. We take this opportunity to express from this important rostrum our appreciation and gratitude to the States and regional and international voluntary and intergovernmental organizations, particularly the United Nations and its agencies, whose effective participation and contribution made that Conference a success. We are particularly grateful to the Secretary-General and his senior assistants for the personal interest they have shown in the Year and the Conference and to the United Nations High Commissioner for Refugees and his aides for the positive role they played in preparing for and participating in the Conference. We are also grateful to the States members of the Economic and Social Council, which unanimously adopted its resolution 1980/10 calling upon Governments, the United Nations and other organizations to render all possible assistance to the refugees in the Sudan. We are particularly grateful to the head of the United Nations interagency mission and its other members who prepared a report on the situation of refugees in the Sudan and on programmes of assistance to them.
205.	The Khartoum Conference has studied all aspects of the problems of refugees in the Sudan and indicated the size and the quality of the assistance required to provide them with basic necessities. We are confident that the international community, represented in this forum, will respond generously to the appeal of the Conference for the financial and material assistance necessary for the implementation of the measures and recommendations adopted by the Conference, which are reflected in the report of the interagency mission.
206.	This is the international situation on the threshold of the 1980s—one characterized by tension, instability, lack of peace and security and gloomy economic and social prospects. If this precarious situation is allowed to deteriorate further, the outcome will inevitably be disastrous. As the world today is inextricably interdependent, international co-operation stands as the only option for satisfying the common interest and maintaining peace and security. But this will not be achieved in the absence of the necessary political will to act collectively. We harbour great hopes that this Organization will, if we adhere to its noble principles and objectives, succeed in maintaining world peace and security and achieving prosperity for all mankind. My delegation will therefore spare no effort to work together with other delegations towards the achievement of these goals, and we shall sincerely cooperate with all delegations believing in the objectives of the United Nations and committed to their attainment.
